UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1816


ELLA S. BROWN, on behalf of herself and all others similarly situated,

                    Plaintiff - Appellant,

             v.

CAPITAL ONE, N.A.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-03076-GJH)


Submitted: January 29, 2019                                       Decided: February 6, 2019


Before WYNN and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cory L. Zajdel, Z LAW, LLC, Timonium, Maryland, for Appellant. Jon S. Hubbard,
Richmond, Virginia, S. Mohsin Reza, TROUTMAN SANDERS LLP, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ella S. Brown appeals from the district court’s order dismissing her putative class

action suit against Capital One, N.A., for alleged violations of Maryland’s Credit

Grantor’s Closed End Credit Provisions, Md. Code Ann., Comm. Law § 12-1018 (West

2013). We have reviewed the record included on appeal, as well as the parties’ briefs,

and we find no reversible error. Accordingly, we deny Capital One’s motion to file a

surreply brief and we affirm for the reasons stated by the district court. Brown v. Capital

One, N.A., No. 8:17-cv-03076-GJH (D. Md. June 25, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2